IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                    RENDERED: APRIL 29, 2021
                                                       NOT TO BE PUBLISHED



               Supreme Court of Kentucky
                               2020-SC-0298-WC



CANDY CURRENS                                                         APPELLANT


                    ON APPEAL FROM COURT OF APPEALS
V.                          NO. 2019-CA-1052
                     WORKERS’ COMPENSATION BOARD
                            NO. 17-WC-67168


RJ INSULATION;                                                        APPELLEES
HON. JEFF V. LAYSON, III,
ADMINISTRATIVE LAW JUDGE;
AND WORKERS’ COMPENSATION BOARD



                  MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      Candy Currens appeals from the Court of Appeals’ decision affirming the

denial of permanent disability benefits. For the following reasons, we affirm.

                    I. Factual and Procedural Background

      While working at a client’s home, Currens attempted to carry two spray-

foam canisters down a set of stairs and into the basement. Unfortunately,

Currens tripped and tumbled down roughly fifteen steps, sustaining several

injuries. Currens immediately called her supervisor at RJ Insulation to report

the incident but stayed on site to finish her shift. Despite feeling sore the next

day Currens reported to work and was assigned a helper to assist throughout
the day. After missing the next several days of work due to pain, Currens

sought medical treatment at a local urgent care where she was treated for

several injuries and referred to Dr. McClung, an orthopedic surgeon, for further

evaluation.

      After examining Currens, Dr. McClung ordered x-rays and a boot for her

to wear. Additionally, he suggested Currens have an MRI taken of her lumbar

and thoracic spine, as well as both knees. Currens did not do the imaging.

Currens returned to work roughly four months after her injury but RJ

Insulation terminated her employment shortly thereafter, ostensibly for failing

to report for a shift. Afterwards, Currens filed a claim with the Department of

Workers’ Claims seeking permanent and temporary wage and medical benefits

based on the injuries she suffered when she fell.

      Following a Benefit Review Conference (BRC), all parties agreed that

Currens had sustained a work-related injury. However, RJ Insulation disputed

Currens’ claim that the injury was sufficient for a permanent impairment

rating. RJ Insulation argued that any lasting impairment was a result of

Currens’ pre-existing, active and non-work related health conditions. Most

notably, for purposes of this appeal, RJ Insulation pointed to Currens’ long

standing complaint of cervical radiculopathy, for which she had sought

treatment in the months prior to her injury. The cervical radiculopathy

diagnosis became a point of particular contention when Dr. Wunder, who

examined Currens at her counsel’s request, failed to acknowledge that she had




                                       2
sought treatment for cervical radiculopathy from Dr. Barczewski, mere days

prior to falling.

       After a final hearing, the Administrative Law Judge (ALJ) determined that

Dr. Wunder’s report lacked credibility and did not constitute substantial

evidence. Instead, the ALJ relied on Dr. Bender’s report, who examined

Currens at RJ Insulation’s request, and on Dr. McClung’s testimony, that

Currens only sustained temporary injuries and required no additional medical

treatment. Currens appealed the ALJ’s decision to the Board, which affirmed

the ALJ’s conclusion that the fall only resulted in a temporary injury.1 On

review, the Court of Appeals affirmed the Board.

                             II. Standard of Review

       As the primary fact-finder in workers’ compensation cases, the ALJ is the

sole authority responsible for judging the “weight, credibility, substance and

inferences to be drawn from the evidence.” Ford Motor Co. v. Jobe, 544 S.W.3d
628, 631 (Ky. 2018) (internal quotation and citation omitted). If the ALJ finds

against the party having the burden of proof, the appellant must “show that

the ALJ misapplied the law or that the evidence in her favor was so

overwhelming that it compelled a favorable finding.” Gray v. Trimmaster, 173
S.W.3d 236, 241 (Ky. 2005). Consequently, the ALJ’s factual findings are only

disturbed if they amount to an abuse of discretion. 544 S.W.3d at 632.




       The Board remanded the case to the ALJ for additional findings regarding the
       1

commencement date of temporary total disability and to specify the exact nature of
Currens’ work-related injuries.

                                         3
However, on matters of legal interpretation we review the lower court’s

decisions de novo. Id. at 631.

                                       III. Analysis

      Currens argues that as a matter of law the Court of Appeals and the

Board erred by affirming the ALJ’s conclusion that her fall did not result in a

permanent injury. To support her position Currens asserts that our holding in

McNutt Constr./First Gen. Servs. v. Scott, 40 S.W.3d 854 (Ky. 2001), was a

departure from the statutory intent of the Workers’ Compensation Act and

asserts that when a worker is diagnosed with an injury, he or she experiences

a permanent bodily change. Currens further argues that the ALJ’s decision to

reject Dr. Wunder’s medical report was reversible error pursuant to Cepero v.

Fabricated Metals Corp., 132 S.W.3d 839 (Ky. 2004). We disagree with both of

her contentions.

      Despite Currens’ preservation deficiency,2 her outcome does not change

even under de novo review. While Currens is correct that KRS3 342.0011(1)

defines injury and excludes aging specifically, her analysis fails to contemplate

the term’s scope. The statute defines “injury” as “any work-related traumatic

event or series of traumatic events, including cumulative trauma, arising out of

and in the course of employment which is the proximate cause producing a

harmful change in the human organism evidenced by objective medical



      2 RJ Insulation argues that Currens’ failure to present the statutory argument
to the Board precludes our review.
      3   Kentucky Revised Statutes.

                                            4
findings.” Id. The plain language of the statute requires that the injury be

work-related and the proximate cause of the claimant’s diagnosis. The analysis

in McNutt is consistent with our interpretation of KRS 342.0011(1). We

reasoned in McNutt “that only those harmful changes which are proximately

caused by work-related trauma are compensable pursuant to Chapter 342.”
40 S.W.3d at 859. Twenty years later the definition in McNutt remains

accurate.

      Currens’ argument that the ALJ’s decision to reject Dr. Wunder’s medical

report was done in error similarly fails to pass muster. The core of Currens’

argument may be boiled down to an immaterial factual distinction she

identifies between her own case and Cepero’s. Dr. Wunder received all of

Currens’ relevant medical records, whereas Dr. Changaris, the relevant

physician in Cepero, had conflicting or missing information upon which he

based his diagnosis. 132 S.W.3d at 844. However, Cepero’s central conclusion

was that a physician’s medical determinations must be based on accurate

information to become “substantial evidence.” Id. at 842–43. Dr. Wunder’s

access to Currens’ medical history, including her recent treatment for cervical

radiculopathy, was immaterial because his report was quite simply factually

inaccurate. Dr. Wunder stated that Currens had not sought treatment for

cervical radiculopathy since 2010 despite Dr. Barczewski’s records clearly

indicating that she sought treatment for the same condition days before her

injury. Given these facts, the ALJ properly rejected Dr. Wunder’s report under

Cepero.

                                       5
      Currens’ final argument on appeal claims that the ALJ erred by failing to

conduct a Finley v. DBM Technologies analysis. 217 S.W.3d 261, 265 (Ky. App.

2007). The reviewing ALJ is required to conduct a Finley analysis when the

claimant has a “pre-existing condition that is both asymptomatic and produces

no impairment prior to the work-related injury[.]” Id. We agree with the Court

of Appeals that the ALJ was not required to conduct the analysis because he

had rejected Dr. Wunder’s report. Since Drs. Bender and McClung both

concluded that Currens sustained only temporary soft tissue injuries, and

because Currens’ cervical complaints had an independent cause, conducting a

Finley analysis would have been superfluous.

                                 IV. Conclusion

      For the reasons stated above, we affirm the Court of Appeals’ decision.

      All sitting. All concur.


COUNSEL FOR APPELLANT:

Larry Duane Ashlock
Ashlock Law Group, PLLC


COUNSEL FOR APPELLEE,
RJ Insulation:

Clark David Cotton
Stephanie Dawn Ross
Reminger Co., L.P.A.

COUNSEL FOR WORKERS’
COMPENSATION BOARD:

Michael Wayne Alvey
Workers’ Compensation Board


                                       6